Exhibit 10.1

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 5th
day of September, 2014 (the “Execution Date”), by and between 34175 ARDENWOOD
VENTURE, LLC, a Delaware limited liability company (“Landlord”), and ARDELYX,
INC., a Delaware corporation (“Tenant,” formerly known as Nteryx, Inc.).

RECITALS

A. WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
August 8, 2008, as amended by that certain First Amendment to Lease dated as of
December 20, 2012 (collectively, and as the same may have been heretofore
further amended, amended and restated, supplemented or modified from time to
time, the “Existing Lease”), whereby Tenant leases certain premises (the
“Existing Premises”) from Landlord at 34175 Ardenwood Boulevard in Fremont,
California (the “Building”);

B. WHEREAS, Landlord and Tenant desire to expand the Existing Premises and to
extend the Term of the Lease; and

C. WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Existing Lease unless otherwise defined herein.
The Existing Lease, as amended by this Amendment, is referred to collectively
herein as the “Lease.”

2. Extension Term. The Term of the Lease is hereby extended for thirty-six
(36) months and, therefore, the Term Expiration Date is hereby amended to mean
September 10, 2019. The period commencing on the Execution Date and ending on
the Term Expiration Date shall be referred to herein as the “Second Amendment
Extension Term.” Tenant acknowledges that (a) it is in possession of and is
fully familiar with the condition of the Existing Premises and, notwithstanding
anything contained in the Lease to the contrary, agrees to take the same in its
condition “as is” as of the first day of the Second Amendment Extension Term,
and (b) Landlord shall have no obligation to alter, repair or otherwise prepare
the Existing Premises for Tenant’s continued occupancy for the Second Amendment
Extension Term or to pay for any improvements to the Existing Premises.

3. Additional Premises. Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, that certain space consisting of approximately twelve
thousand one hundred sixty-one (12,161) square feet of Rentable Area located on
the second (2nd) floor of the Building (as more particularly described on
Exhibit A attached hereto, the “Additional Premises”).



--------------------------------------------------------------------------------

3.1 Additional Premises Term. The Term with respect to the Additional Premises
shall commence on the Execution Date and shall thereafter be coterminous with
the Term for the Existing Premises, such that the Term with respect to the
Additional Premises and the Existing Premises shall expire on the Term
Expiration Date (as defined in Section 2 above). From and after the Execution
Date, all references to the term “Premises” in the Lease shall be deemed to
include both the Existing Premises and the Additional Premises.

3.2 Condition of Additional Premises. Tenant acknowledges that (a) it is fully
familiar with the condition of the Additional Premises and, notwithstanding
anything contained in the Lease to the contrary, agrees to take the same in its
condition “as is” as of the Execution Date, (b) neither Landlord nor any agent
of Landlord has made (and neither Landlord nor any agent of Landlord hereby
makes) any representation or warranty of any kind whatsoever, express or
implied, regarding the Additional Premises, including (without limitation) any
representation or warranty with respect to the condition of the Additional
Premises or with respect to the suitability of the Additional Premises for the
conduct of Tenant’s business and (c) Landlord shall have no obligation to alter,
repair or otherwise prepare the Additional Premises for Tenant’s occupancy of
the Additional Premises or to pay for any improvements to the Additional
Premises, other than the TI Allowance. The Additional Premises have not
undergone inspection by a Certified Access Specialist (as defined in California
Civil Code Section 55.52). Tenant’s taking possession of the Additional Premises
shall, except as otherwise agreed to in writing by Landlord and Tenant,
conclusively establish that the Additional Premises were at such time in good,
sanitary and satisfactory condition and repair.

4. Base Rent. Notwithstanding anything to the contrary in the Lease, Base Rent
for the Premises during the Second Amendment Extension Term shall equal:

 

Dates

   Square Feet
of Rentable
Area      Base Rent per Square
Foot of Rentable Area      Monthly
Base Rent     Annual Base
Rent  

Execution Date – 9/10/14

     39,781       $ 1.70 monthly       $ 67,627.70 *    $ 811,532.40 * 

9/11/14 – 9/10/15

     39,781       $ 1.75 monthly       $ 69,616.75      $ 835,401.00   

9/11/15 – 9/10/16

     39,781       $ 1.80 monthly       $ 71,605.80      $ 859,269.60   

9/11/16 – 9/10/17

     39,781       $ 1.86 monthly       $ 73,992.66      $ 887,911.92   

9/11/17 – 9/10/18

     39,781       $ 1.91 monthly       $ 75,981.71      $ 911,780.52   

9/11/18 – 9/10/19

     39,781       $ 1.97 monthly       $ 78,368.57      $ 940,422.84   

 

* Subject to the Additional Premises Rent Abatement (as defined below).

 

2



--------------------------------------------------------------------------------

5. Additional Premises Rent Abatement. Provided that Tenant is not then in
default of the Lease (beyond any applicable cure period), then during the period
commencing on the Execution Date and ending on September 10, 2014 (such period,
the “Additional Premises Rent Abatement Period”), Tenant shall not be obligated
to pay any Base Rent, Tenant’s Op Ex Share of Operating Expenses or Property
Management Fee otherwise attributable to the Additional Premises only (the
“Additional Premises Rent Abatement”) (i.e., during the Additional Premises Rent
Abatement Period, Tenant shall be obligated to pay all Rent for the Existing
Premises in full). Tenant acknowledges and agrees that the Additional Premises
Rent Abatement has been granted to Tenant as additional consideration for
entering into this Amendment, and for agreeing to pay Rent and performing the
terms and conditions otherwise required under the Lease. If Tenant shall be in
default under the Lease (beyond any applicable cure period), then the dollar
amount of the unapplied portion of the Additional Premises Rent Abatement shall
be automatically converted to a credit to be applied to the Base Rent, Tenant’s
Op Ex Share of Operating Expenses and the Property Management Fee for the
Additional Premises applicable at the end of the Term and Tenant shall
immediately be obligated to begin paying Base Rent, Tenant’s Op Ex Share of
Operating Expenses and the Property Management Fee for the Additional Premises
in full.

6. Tenant’s Pro Rata Share. From and after the Execution Date (but subject to
the Additional Premises Rent Abatement), Tenant’s Pro Rata Share of Building
(and Tenant’s Op Ex Share) shall equal 54.87%.

7. Additional Rent. Subject to the Additional Premises Rent Abatement, Tenant
shall, at all times during the Second Amendment Extension Term, continue to pay
(a) Tenant’s Op Ex Share of Operating Expenses, (b) the Property Management Fee
and (c) any other amounts set forth in the Lease.

8. Security Deposit. On or before the Execution Date, Tenant shall deposit with
Landlord an amount equal to Twenty-Three Thousand Nine Hundred Fifty-Seven and
17/100 Dollars ($23,957.17) as an increase to the required Security Deposit
under the Lease (“Increased Security Deposit Amount”). From and after the
Execution Date, the required Security Deposit under the Lease shall be increased
by the Increased Security Deposit Amount.

9. Tenant Improvements. Tenant shall cause the work (the “Tenant Improvements”)
described in the work letter attached hereto as Exhibit B (the “Work Letter”) to
be constructed in the Premises at a cost to Landlord not to exceed Six Hundred
Thousand Dollars ($600,000) (the “TI Allowance”), in accordance with the terms,
conditions and provisions of the Work Letter. The TI Allowance may be applied to
the costs of (a) construction, (b) project review by Landlord (which fee shall
equal one and one-half percent (1.5%) of the cost of the Tenant Improvements,
including the TI Allowance), (c) commissioning of mechanical, electrical and
plumbing systems by a licensed, qualified commissioning agent hired by Tenant,
and review of such party’s commissioning report by a licensed, qualified
commissioning agent hired by Landlord, (d) space planning, architect,
engineering and other related services performed by third parties unaffiliated
with Tenant, (e) building permits and other taxes, fees, charges and levies by
governmental authorities for permits or for inspections of the Tenant
Improvements, and (f) costs and expenses

 

3



--------------------------------------------------------------------------------

for labor, material, equipment and fixtures. In no event shall the TI Allowance
be used for (v) the cost of work that is not authorized by the Approved Plans
(as defined in the Work Letter) or otherwise approved in writing by Landlord,
(w) payments to Tenant or any affiliates of Tenant, (x) the purchase of any
furniture, personal property or other non-building system equipment, (y) costs
resulting from any default by Tenant of its obligations under the Lease or
(z) costs that are recoverable by Tenant from a third party (e.g., insurers,
warrantors, or tortfeasors).

9.1 Tenant shall have until June 30, 2015 (the “TI Deadline”), to expend the
unused portion of the TI Allowance, after which date Landlord’s obligation to
fund such costs shall expire. In no event shall any unused TI Allowance entitle
Tenant to a credit against Rent payable under the Lease.

9.2 Tenant shall deliver to Landlord (a) a certificate of occupancy for the
Premises suitable for the Permitted Use and (b) a Certificate of Substantial
Completion in the form of the American Institute of Architects document G704,
executed by the project architect and the general contractor.

9.3 Prior to entering upon the Additional Premises, Tenant shall furnish to
Landlord evidence satisfactory to Landlord that insurance coverages required of
Tenant under the provisions of the Lease are in effect, and such entry shall be
subject to all the terms and conditions of the Lease.

9.4 Landlord and Tenant shall mutually agree upon the selection of the
architect, engineer, general contractor and major subcontractors, and Landlord
and Tenant shall each participate in the review of the competitive bid process.
Landlord may refuse to use any architects, consultants, contractors,
subcontractors or material suppliers that Landlord reasonably believes could
cause labor disharmony.

9.5 Tenant shall pay all utility charges with respect to the Additional
Premises, together with any fees, surcharges and taxes thereon, in accordance
with the terms, conditions and provisions of the Lease commencing on the
Execution Date.

10. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment and agrees to
reimburse, indemnify, save, defend (at Landlord’s option and with counsel
reasonably acceptable to Landlord, at Tenant’s sole cost and expense) and hold
harmless Landlord for, from and against any and all cost or liability for
compensation claimed by any such broker or agent employed or engaged by it or
claiming to have been employed or engaged by it.

11. No Default. Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Lease and no event has occurred that, with the
passage of time or the giving of notice (or both) would constitute a default by
either Landlord or Tenant thereunder.

 

4



--------------------------------------------------------------------------------

12. Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Lease should be sent to:

Ardelyx, Inc.

34175 Ardenwood Blvd.

Fremont, California 94555

Attn: Vice President, Finance

13. Effect of Amendment. Except as modified by this Amendment, the Existing
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed. In the event of any conflict between the terms contained in this
Amendment and the Existing Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties. From and after the date
hereof, the term “Lease” as used in the Lease shall mean the Existing Lease, as
modified by this Amendment.

14. Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this section shall in any way alter the provisions of the
Lease restricting assignment or subletting.

15. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

16. Authority. Tenant guarantees, warrants and represents that the individual or
individuals signing this Amendment have the power, authority and legal capacity
to sign this Amendment on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed.

17. Counterparts; Facsimile and PDF Signatures. This Amendment may be executed
in one or more counterparts, each of which, when taken together, shall
constitute one and the same document. A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.

LANDLORD:

 

34175 ARDENWOOD VENTURE, LLC, a Delaware limited liability company By:  
BMR-34175 ARDENWOOD BOULEVARD LLC,   its Managing Member By:  

/s/ Kevin M. Simonsen

Name:   Kevin M. Simonsen Title:   VP, Real Estate Legal

TENANT:

 

ARDELYX, INC., a Delaware corporation By:  

/s/ Michael Raab

Name:   Michael Raab Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL PREMISES



--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER

This Work Letter (this “Work Letter”) is made and entered into as of the 5th day
of September, 2014, by and between 34175 ARDENWOOD VENTURE, LLC, a Delaware
limited liability company (“Landlord”), and ARDELYX, INC., a Delaware
corporation (“Tenant”), and is attached to and made a part of that certain
Second Amendment to Lease dated as of August September 5, 2014 (the “Second
Amendment”), by and between Landlord and Tenant. All capitalized terms used but
not otherwise defined herein shall have the meanings given them in the Second
Amendment.

1. General Requirements.

1.1. Authorized Representatives.

(a) Landlord designates, as Landlord’s authorized representative (“Landlord’s
Authorized Representative”), (i) Andrew Richard as the person authorized to
initial plans, drawings, approvals and to sign change orders pursuant to this
Work Letter and (ii) an officer of Landlord as the person authorized to sign any
amendments to this Work Letter or the Lease. Tenant shall not be obligated to
respond to or act upon any such item until such item has been initialed or
signed (as applicable) by the appropriate Landlord’s Authorized Representative.
Landlord may change either Landlord’s Authorized Representative upon one
(1) business day’s prior written notice to Tenant.

(b) Tenant designates George Jue (“Tenant’s Authorized Representative”) as the
person authorized to initial and sign all plans, drawings, change orders and
approvals pursuant to this Work Letter. Landlord shall not be obligated to
respond to or act upon any such item until such item has been initialed or
signed (as applicable) by Tenant’s Authorized Representative. Tenant may change
Tenant’s Authorized Representative upon one (1) business day’s prior written
notice to Landlord.

1.2. Schedule. The schedule for design and development of the Tenant
Improvements, including the time periods for preparation and review of
construction documents, approvals and performance, shall be in accordance with a
schedule to be prepared by Tenant (the “Schedule”). Tenant shall prepare the
Schedule so that it is a reasonable schedule for the completion of the Tenant
Improvements. As soon as the Schedule is completed, Tenant shall deliver the
same to Landlord for Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Such Schedule shall be approved
or disapproved by Landlord within ten (10) business days after delivery to
Landlord. Landlord’s failure to respond within such ten (10) business day period
shall be deemed approval by Landlord. If Landlord disapproves the Schedule, then
Landlord shall notify Tenant in writing of its objections to such Schedule, and
the parties shall confer and negotiate in good faith to reach agreement on the
Schedule. The Schedule shall be subject to adjustment as mutually agreed upon in
writing by the parties, or as provided in this Work Letter.



--------------------------------------------------------------------------------

1.3. Tenant’s Architects, Contractors and Consultants. The architect,
engineering consultants, design team, general contractor and subcontractors
responsible for the construction of the Tenant Improvements shall be selected by
Tenant and approved by Landlord, which approval Landlord shall not unreasonably
withhold, condition or delay. Landlord may refuse to use any architects,
consultants, contractors, subcontractors or material suppliers that Landlord
reasonably believes could cause labor disharmony. All Tenant contracts related
to the Tenant Improvements shall provide that Tenant may assign such contracts
and any warranties with respect to the Tenant Improvements to Landlord at any
time.

2. Tenant Improvements. All Tenant Improvements shall be performed by Tenant’s
contractor, at Tenant’s sole cost and expense (subject to Landlord’s obligations
with respect to any portion of the TI Allowance) and in accordance with the
Approved Plans (as defined below), the Lease and this Work Letter. To the extent
that the total projected cost of the Tenant Improvements (as projected by
Landlord) exceeds the TI Allowance (such excess, the “Excess TI Costs”), Tenant
shall pay the costs of the Tenant Improvements on a pari passu basis with
Landlord as such costs become due, in the proportion of Excess TI Costs payable
by Tenant to the TI Allowance payable by Landlord. If the cost of the Tenant
Improvements (as projected by Landlord) increases over Landlord’s initial
projection, then Landlord may notify Tenant and Tenant’s pari passu share of the
costs of the Tenant Improvements shall increase accordingly. If the actual
Excess TI Costs are less than the Excess TI Costs paid by Tenant, Landlord shall
credit Tenant with the overage paid by Tenant against Tenant’s Rent obligations
(any such credit, the “Excess TI Costs Overage Credit”), beginning after
Landlord has completed the final accounting for the Tenant Improvements;
provided, however, that in no event shall such credit exceed an amount equal to
the difference between (a) the amount of the available TI Allowance (i.e.,
$600,000) and (b) the amount of the TI Allowance actually paid by Landlord in
connection with the Tenant Improvements. If Tenant fails to pay, or is late in
paying, any sum due under this Work Letter, then Landlord shall have all of the
rights and remedies set forth in the Lease for nonpayment of Rent (including the
right to interest and the right to assess a late charge), and for purposes of
any litigation instituted with regard to such amounts the same shall be
considered Rent. All material and equipment furnished by Tenant or its
contractors as the Tenant Improvements shall be new or “like new;” the Tenant
Improvements shall be performed in a first-class, workmanlike manner; and the
quality of the Tenant Improvements shall be of a nature and character not less
than the Building Standard. Tenant shall take, and shall require its contractors
to take, commercially reasonable steps to protect the Premises during the
performance of any Tenant Improvements, including covering or temporarily
removing any window coverings so as to guard against dust, debris or damage. All
Tenant Improvements shall be performed in accordance with Article 18 of the
Lease; provided that, notwithstanding anything in the Lease or this Work Letter
to the contrary, in the event of a conflict between this Work Letter and Article
18 of the Lease, the terms of this Work Letter shall govern.

2.1. Work Plans. Tenant shall prepare and submit to Landlord for approval
schematics covering the Tenant Improvements prepared in conformity with the
applicable provisions of this Work Letter (the “Draft Schematic Plans”). The
Draft Schematic Plans shall contain sufficient information and detail to
accurately describe the proposed design to Landlord and such other information
as Landlord may reasonably request. Landlord shall notify Tenant in



--------------------------------------------------------------------------------

writing within ten (10) business days after receipt of the Draft Schematic Plans
whether Landlord approves or objects to the Draft Schematic Plans and of the
manner, if any, in which the Draft Schematic Plans are unacceptable. Landlord’s
failure to respond within such ten (10) business day period shall be deemed
approval by Landlord. If Landlord reasonably objects to the Draft Schematic
Plans, then Tenant shall revise the Draft Schematic Plans and cause Landlord’s
objections to be remedied in the revised Draft Schematic Plans. Tenant shall
then resubmit the revised Draft Schematic Plans to Landlord for approval, such
approval not to be unreasonably withheld, conditioned or delayed. Landlord’s
approval of or objection to revised Draft Schematic Plans and Tenant’s
correction of the same shall be in accordance with this Section until Landlord
has approved the Draft Schematic Plans in writing or been deemed to have
approved them. The iteration of the Draft Schematic Plans that is approved or
deemed approved by Landlord without objection shall be referred to herein as the
“Approved Schematic Plans.”

2.2. Construction Plans. Tenant shall prepare final plans and specifications for
the Tenant Improvements that (a) are consistent with and are logical evolutions
of the Approved Schematic Plans and (b) incorporate any other Tenant-requested
(and Landlord-approved) Changes (as defined below). As soon as such final plans
and specifications (“Construction Plans”) are completed, Tenant shall deliver
the same to Landlord for Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Such Construction Plans shall be
approved or disapproved by Landlord within ten (10) business days after delivery
to Landlord. Landlord’s failure to respond within such ten (10) business day
period shall be deemed approval by Landlord. If the Construction Plans are
disapproved by Landlord, then Landlord shall notify Tenant in writing of its
objections to such Construction Plans, and the parties shall confer and
negotiate in good faith to reach agreement on the Construction Plans. Promptly
after the Construction Plans are approved by Landlord and Tenant, two (2) copies
of such Construction Plans shall be initialed and dated by Landlord and Tenant,
and Tenant shall promptly submit such Construction Plans to all appropriate
governmental authorities for approval. The Construction Plans so approved, and
all change orders specifically permitted by this Work Letter, are referred to
herein as the “Approved Plans.”

2.3. Changes to the Tenant Improvements. Any changes to the Approved Plans
(each, a “Change”) shall be requested and instituted in accordance with the
provisions of this Article 2 and shall be subject to the written approval of the
non-requesting party in accordance with this Work Letter.

(a) Change Request. Either Landlord or Tenant may request Changes after Landlord
approves the Approved Plans by notifying the other party thereof in writing in
substantially the same form as the AIA standard change order form (a “Change
Request”), which Change Request shall detail the nature and extent of any
requested Changes, including (a) the Change, (b) the party required to perform
the Change and (c) any modification of the Approved Plans and the Schedule, as
applicable, necessitated by the Change. If the nature of a Change requires
revisions to the Approved Plans, then the requesting party shall be solely
responsible for the cost and expense of such revisions and any increases in the
cost of the Tenant Improvements as a result of such Change. Change Requests
shall be signed by the requesting party’s Authorized Representative.



--------------------------------------------------------------------------------

(b) Approval of Changes. All Change Requests shall be subject to the other
party’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. The non-requesting party shall have five
(5) business days after receipt of a Change Request to notify the requesting
party in writing of the non-requesting party’s decision either to approve or
object to the Change Request. The non-requesting party’s failure to respond
within such five (5) business day period shall be deemed approval by the
non-requesting party.

2.4. Preparation of Estimates. Tenant shall, before proceeding with any Change,
using its best efforts, prepare as soon as is reasonably practicable (but in no
event more than five (5) business days after delivering a Change Request to
Landlord or receipt of a Change Request) an estimate of the increased costs or
savings that would result from such Change, as well as an estimate on such
Change’s effects on the Schedule. Landlord shall have five (5) business days
after receipt of such information from Tenant to (a) in the case of a
Tenant-initiated Change Request, approve or reject such Change Request in
writing, or (b) in the case of a Landlord-initiated Change Request, notify
Tenant in writing of Landlord’s decision either to proceed with or abandon the
Landlord-initiated Change Request.

2.5. Quality Control Program; Coordination. Tenant shall provide Landlord with
information regarding the following (together, the “QCP”): (a) Tenant’s general
contractor’s quality control program and (b) evidence of subsequent monitoring
and action plans. The QCP shall be subject to Landlord’s reasonable review and
approval and shall specifically address the Tenant Improvements. Tenant shall
ensure that the QCP is regularly implemented on a scheduled basis and shall
provide Landlord with reasonable prior notice and access to attend all
inspections and meetings between Tenant and its general contractor. At the
conclusion of the Tenant Improvements, Tenant shall deliver the quality control
log to Landlord, which shall include all records of quality control meetings and
testing and of inspections held in the field, including inspections relating to
concrete, steel roofing, piping pressure testing and system commissioning.

3. Completion of Tenant Improvements. Tenant, at its sole cost and expense
(except for the TI Allowance), shall perform and complete the Tenant
Improvements in all respects (a) in substantial conformance with the Approved
Plans, (b) otherwise in compliance with provisions of the Lease and this Work
Letter and (c) in accordance with Applicable Laws, the requirements of Tenant’s
insurance carriers, the requirements of Landlord’s insurance carriers (to the
extent Landlord provides its insurance carriers’ requirements to Tenant) and the
board of fire underwriters having jurisdiction over the Premises. The Tenant
Improvements shall be deemed completed at such time as Tenant shall furnish to
Landlord (t) evidence satisfactory to Landlord that (i) all Tenant Improvements
have been completed and paid for in full (which shall be evidenced by the
architect’s certificate of completion and the general contractor’s and each
subcontractor’s and material supplier’s final unconditional waivers and releases
of liens, each in a form acceptable to Landlord and complying with Applicable
Laws and a Certificate of Substantial Completion in the form of the American
Institute of Architects document G704, executed by the project architect and the
general contractor, together with a statutory notice of substantial completion
from the general contractor), (ii) all Tenant Improvements have been accepted by
Landlord, (iii) any and all liens related to the Tenant Improvements have either
been



--------------------------------------------------------------------------------

discharged of record (by payment, bond, order of a court of competent
jurisdiction or otherwise) or waived by the party filing such lien and (iv) no
security interests relating to the Tenant Improvements are outstanding, (u) all
certifications and approvals with respect to the Tenant Improvements that may be
required from any governmental authority and any board of fire underwriters or
similar body for the use and occupancy of the Premises (including a certificate
of occupancy for the Premises for the Permitted Use), (v) certificates of
insurance required by the Lease to be purchased and maintained by Tenant, (w) an
affidavit from Tenant’s architect certifying that all work performed in, on or
about the Premises is in accordance with the Approved Plans, (x) complete “as
built” drawing print sets, project specifications and shop drawings and
electronic CADD files on disc (showing the Tenant Improvements as an overlay on
the Building “as built” plans (provided that Landlord provides the Building
“as-built” plans provided to Tenant) of all contract documents for work
performed by their architect and engineers in relation to the Tenant
Improvements, (y) a commissioning report prepared by a licensed, qualified
commissioning agent hired by Tenant and approved by Landlord for all new or
affected mechanical, electrical and plumbing systems (which report Landlord may
hire a licensed, qualified commissioning agent to peer review, and whose
reasonable recommendations Tenant’s commissioning agent shall perform and
incorporate into a revised report) and (z) such other “close out” materials as
Landlord reasonably requests consistent with Landlord’s own requirements for its
contractors, such as copies of manufacturers’ warranties, operation and
maintenance manuals and the like.

4. Insurance.

4.1. Property Insurance. At all times during the period beginning with
commencement of construction of the Tenant Improvements and ending with final
completion of the Tenant Improvements, Tenant shall maintain, or cause to be
maintained (in addition to the insurance required of Tenant pursuant to the
Lease), property insurance coverage with respect to the general contractor’s and
any subcontractors’ machinery, tools and equipment. Coverage shall be carried on
a primary basis by such general contractor or the applicable subcontractor(s).
Tenant agrees to pay any deductible, and Landlord is not responsible for any
deductible, for a claim under such insurance. Such property insurance shall
contain an express waiver of any right of subrogation by the insurer against
Landlord and the Landlord Parties, and shall name Landlord and its affiliates as
loss payees as their interests may appear.

4.2. Workers’ Compensation Insurance. At all times during the period of
construction of the Tenant Improvements, Tenant shall, or shall cause its
contractors or subcontractors to, maintain statutory workers’ compensation
insurance as required by Applicable Laws.

5. Liability. Tenant assumes sole responsibility and liability for any and all
injuries or the death of any persons, including Tenant’s contractors and
subcontractors and their respective employees, agents and invitees, and for any
and all damages to property caused by, resulting from or arising out of any act
or omission on the part of Tenant, Tenant’s contractors or subcontractors, or
their respective employees, agents and invitees in the prosecution of the Tenant
Improvements. Tenant agrees to indemnify, save, defend (at Landlord’s option and
with counsel reasonably acceptable to Landlord) and hold the Landlord Parties
harmless from and



--------------------------------------------------------------------------------

against all Claims due to, because of or arising out of any and all such
injuries, death or damage, whether real or alleged, and Tenant and Tenant’s
contractors and subcontractors shall assume and defend at their sole cost and
expense all such Claims; provided, however, that nothing contained in this Work
Letter shall be deemed to indemnify or otherwise hold Landlord harmless from or
against liability caused by Landlord’s negligence or willful misconduct. Any
deficiency in design or construction of the Tenant Improvements shall be solely
the responsibility of Tenant, notwithstanding the fact that Landlord may have
approved of the same in writing.

6. TI Allowance.

6.1. Application of TI Allowance. Landlord shall contribute the TI Allowance
toward the costs and expenses incurred in connection with the performance of the
Tenant Improvements in accordance with the Second Amendment and this Work
Letter. Subject to any Excess TI Costs Overage Credit, if the entire TI
Allowance is not applied toward or reserved for the costs of the Tenant
Improvements, then Tenant shall not be entitled to a credit of such unused
portion of the TI Allowance. Tenant may apply the TI Allowance for the payment
of construction and other costs in accordance with the terms and provisions of
the Second Amendment and this Work Letter.

6.2. Approval of Budget for the Tenant Improvements. Notwithstanding anything to
the contrary set forth elsewhere in this Work Letter or the Lease, Landlord
shall not have any obligation to expend any portion of the TI Allowance until
Landlord and Tenant shall have approved in writing the budget for the Tenant
Improvements (the “Approved Budget”). Prior to Landlord’s approval of the
Approved Budget, Tenant shall pay all of the costs and expenses incurred in
connection with the Tenant Improvements as they become due. Landlord shall not
be obligated to reimburse Tenant for costs or expenses relating to the Tenant
Improvements that exceed the amount of the TI Allowance. Landlord shall not
unreasonably withhold, condition or delay its approval of any budget for Tenant
Improvements that is proposed by Tenant.

6.3. Fund Requests. Upon submission by Tenant to Landlord of (a) a statement (a
“Fund Request”) setting forth the total amount of the TI Allowance requested,
(b) a summary of the Tenant Improvements performed using AIA standard form
Application for Payment (G 702) executed by the general contractor and by the
architect, (c) invoices from the general contractor, the architect, and any
subcontractors, material suppliers and other parties requesting payment with
respect to the amount of the TI Allowance then being requested,
(d) unconditional lien releases from the general contractor and each
subcontractor and material supplier with respect to previous payments made by
either Landlord or Tenant for the Tenant Improvements in a form acceptable to
Landlord and complying with Applicable Laws and (e) conditional lien releases
from the general contractor and each subcontractor and material supplier with
respect to the Tenant Improvements performed that correspond to the Fund Request
each in a form acceptable to Landlord and complying with Applicable Laws, then
Landlord shall, within thirty (30) days following receipt by Landlord of a Fund
Request and the accompanying materials required by this Section, either (i) pay
to the applicable contractors, subcontractors and material suppliers or,
(ii) reimburse Tenant for payments made by Tenant to such contractors,
subcontractors or material suppliers either prior to Landlord’s approval of the
Approved Budget or as a result of



--------------------------------------------------------------------------------

Tenant’s decision to pay for the Tenant Improvements itself and seek
reimbursement from Landlord in accordance with the Second Amendment and this
Work Letter), the amount of Tenant Improvement costs set forth in such Fund
Request or Landlord’s pari passu share thereof if Excess TI Costs exist based on
the Approved Budget; provided, however, that Landlord shall not be obligated to
make any payments under this Section until the budget for the Tenant
Improvements is approved in accordance with Section 6.2, and any Fund Request
under this Section shall be subject to the payment limits set forth in
Section 6.2 above and the Second Amendment.

7. Miscellaneous.

7.1. Incorporation of Lease Provisions. Sections 41.3 through 41.10 and Sections
41.12 through 41.18 of the Lease are incorporated into this Work Letter by
reference, and shall apply to this Work Letter in the same way that they apply
to the Lease.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter to be
effective on the date first above written.

LANDLORD:

 

34175 ARDENWOOD VENTURE, LLC, a Delaware limited liability company By:  
BMR-34175 ARDENWOOD BOULEVARD LLC,   its Managing Member By:  

/s/ Kevin M. Simonsen

Name:   Kevin M. Simonsen Title:   VP, Real Estate Legal

TENANT:

 

ARDELYX, INC., a Delaware corporation By:  

/s/ Michael Raab

Name:   Michael Raab Title:   Chief Executive Officer